Citation Nr: 0509687	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  04-08 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to separate compensable evaluations for 
tinnitus of each ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from April 1960 until June 
1963.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from September 2003 and November 2003 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  Bilateral hearing loss is manifested by an average pure 
tone decibel loss of 53 decibels in the right ear with speech 
recognition of 94 percent (Level I hearing loss); and an 
average pure tone decibel loss of 50 decibels in the left ear 
with speech recognition of 88 percent (Level II hearing 
loss).  

2.  Service connection is in effect for tinnitus, evaluated 
as 10 percent disabling.

3.  The 10 percent evaluation currently in effect represents 
the maximum schedular evaluation available for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.102, 
3.159, 4.85, 4.86, Diagnostic Code 6100 (2004).

2.  A rating in excess of 10 percent for tinnitus, to include 
a separate 10 percent rating for each ear, is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  Generally, the Board must ensure that the 
applicable procedural requirements of the VCAA have been 
satisfied before reaching the merits of an appeal.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that the appellant provide any evidence 
in his possession that pertains to the claim.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A.

Duty to Notify

VA's Office of the General Counsel (GC) has held that, when a 
claim of service connection is granted and the veteran 
submits a notice of disagreement as to the disability 
evaluation assigned, notice under 38 U.S.C.A. § 5103(a) is 
not required as to the claim raised in the notice of 
disagreement, provided that appropriate VCAA notice was 
provided as to the initial claim that was the subject of the 
grant.  See VAOPGCPREC 8-2003 (December 22, 2003).  Instead, 
the GC concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case. 

In this case, as to the veteran's hearing loss claim, 
VAOPGCPREC 8-2003 applies.  Thus, as long as adequate notice 
was provided as to the underlying service connection claim, 
then no further notice is required as to the "downstream 
issue" increased rating claim.  Here, a June 2003 notice 
letter related to the underlying service connection claim 
informed the veteran of the types of evidence necessary to 
substantiate his appeal.  The division of responsibilities 
between VA and a claimant in developing a claim was also 
discussed.  

Based on the forgoing, the Board concludes that notice as to 
the underlying service connection claim for hearing loss 
obviates the need for additional notice as to the 
"downstream issue" increased rating claim.  The Board also 
observes that, VAOPGCPREC 8-2003 notwithstanding, the veteran 
was alerted as to the evidence necessary to substantiate his 
increased rating claim via a December 2003 statement of the 
case.  

As to the veteran's claim of entitlement to separate 
compensable evaluations for tinnitus of each ear, the VCAA 
notice provisions do not apply.  Indeed, under 38 U.S.C. 
§ 5103(a), VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
for separate disability ratings for each ear for bilateral 
service-connected tinnitus because there is no information or 
evidence that could substantiate the claim, as entitlement to 
separate ratings is barred by current Diagnostic Code (DC) 
6260 and by the previous versions of DC 6260 as interpreted 
by a precedent opinion of the General Counsel that is binding 
on all Department officials and employees.  VAOPGCPREC 2-
2004.  No other basis for an increased rating has been set 
forth in this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the record contains transcripts 
of the veteran's April 2004 hearing before the RO and his 
December 2004 Central Office hearing before the undersigned.  
Finally, the veteran's statements in support of his claim are 
affiliated with the claims file.  

The Board has reviewed the veteran's statements and concludes 
that he has not identified any further evidence not already 
of record.  The Board has also reviewed the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Disability evaluations- in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates 
"staged" ratings where warranted.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Special considerations- hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  

The rating schedule for hearing loss establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The vertical lines in Table VI (in 
38 C.F.R. § 4.85) represent nine categories of the percentage 
of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.

The percentage disability evaluation is found from Table VII 
(in 38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87 (2004).  If 
impaired hearing is service-connected in only one ear, the 
nonservice-connected ear will be assigned a designation of 
Level I, for purposes of applying Table VII.  38 C.F.R. 
§ 4.85(f).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, the regulatory changes have 
no effect on the veteran's claim.  However, pertinent changes 
were made to 38 C.F.R. § 4.86, regarding cases of exceptional 
hearing loss, which are described below.

Under 38 C.F.R. § 4.86(a), when the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  Under 38 C.F.R. § 4.86(b), when the pure tone 
threshold is 30 decibels or less at 1,000 hertz, and 
70 decibels or more at 2,000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results is the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately. 

I.  IR- bilateral hearing loss

Factual background

The veteran had a VA audiological examination in July 2003.  
This examination revealed the following puretone thresholds, 
in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT

35
60
60
55
LEFT

35
50
55
60







On the basis of the numbers shown above, the veteran's 
puretone average for the right ear was recorded as 53.  His 
puretone average for the left ear was recorded as 50.  The 
veteran scored 96 percent for the right ear and 88 percent 
for the left on the Maryland CNC speech recognition test.  He 
was described as having mild to moderately severe 
sensorineural hearing loss in the right ear and mild to 
severe sensorineural hearing loss in the left ear.  

The veteran underwent another VA audiological examination in 
May 2004 in connection with his appeal.  This examination 
revealed the following puretone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT

35
60
60
55
LEFT

35
50
55
60

The veteran's puretone average for the right ear was 53 and 
for the left ear was 50.  The veteran scored 94 percent for 
the right ear and 88 percent for the left on the Maryland CNC 
speech recognition test.  He was described as having stable, 
mild to moderately severe sensorineural hearing loss in both 
ears.  

Analysis

Applying the findings of the July 2003 and May 2004 VA 
examinations to the rating criteria for hearing impairment, 
the Board regrettably finds that no basis for a rating 
assignment in excess of the currently assigned noncompensable 
evaluation for any portion of the claims period.  Considering 
that the veteran's right ear manifests an average puretone 
threshold of 53 decibels, with a 94 percent speech 
discrimination (his worst recorded score), reference to 
38 C.F.R. § 4.85, Table VI, shows the veteran's right ear 
hearing loss to be Level I impairment.  

Moreover, considering that the veteran's left ear manifests 
an average pure tone threshold of 50 decibels, and 88 percent 
speech discrimination, reference to 38 C.F.R. § 4.85, Table 
VI, shows the veteran's left ear hearing loss to be that of 
Level II impairment.  Applying these results to Table VII, a 
noncompensable evaluation is for assignment.  

The Board has considered the veteran's testimony taken at 
hearings in April 2004 and December 2004.  The veteran 
explained that use of hearing aids in both ears was helpful 
but he still had difficulty with getting directions by 
telephone, for instance, in his employment as a truck driver.  
He also suggested that hearing tests would be fairer if 
different voices were used.  

The Board appreciates the veteran's testimony, but the Board 
is limited in evaluating hearing loss to the mechanical 
application of the rating schedule under the specified 
testing methods.  The noncompensable evaluation currently 
assigned for the veteran's bilateral hearing loss accurately 
reflects his disability picture as contemplated under the VA 
rating criteria, and a compensable rating is not provided for 
any part of the claims period.  The evidence does not 
demonstrate an exceptional pattern of hearing such as to 
potentially allow for a higher rating via application of 
38 C.F.R. § 4.86(a).  Without an approximate balance of 
positive and negative evidence that would give rise to a 
reasonable doubt in favor of the appellant, the benefit of 
the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The 
veteran, of course, may reopen his claim for compensation at 
any time with changes in his hearing.  

II.  Tinnitus- separate compensable ratings

Factual background

Service connection for tinnitus was granted in a November 
2003 rating decision.  At that time, a 10 percent evaluation 
was assigned.  

In a statement received in December 2003, the veteran 
disagreed with the November 2003 determination, expressing 
his belief that his evaluation should reflect a 10 percent 
rating for each ear.  The RO considered and rejected such 
argument in an April 2004 statement of the case.  The veteran 
then perfected his appeal with the submission of a VA Form 9 
in May 2004.

Analysis

The veteran's claim of entitlement to service connection for 
tinnitus was received by the RO in September 2003.  The 
disability is rated 10 percent disabling pursuant to 38 
C.F.R. § 4.87, Diagnostic Code 6260.  His.

Shortly before the veteran filed his tinnitus claim, 38 
C.F.R. § 4.87, Diagnostic Code 6260 was amended, effective 
June 13, 2003.  The new version of Diagnostic Code 6260 
assigns a maximum 10 percent rating for recurrent tinnitus.  
The notes following the diagnostic code are as follows: Note 
(1): A separate evaluation for tinnitus may be combined with 
an evaluation under Diagnostic Codes 6100, 6200, 6204, or 
other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.  Note (2): 
Only a single evaluation is to be assigned for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.  Note (3): Objective tinnitus (in which 
the sound is audible to other people and has a definable 
cause that may or may not be pathologic) is not to be 
evaluated under Diagnostic Code 6260, but rather is to be 
evaluated as part of any underlying condition causing it.  
See 38 C.F.R. § 4.87, Diagnostic Code 6260 (effective from 
June 13, 2003).

The veteran's representative asserts that the veteran should 
be entitled to an increased rating for his service-connected 
tinnitus.  In effect, the representative contends that the 
veteran should be granted a separate 10 percent rating for 
each ear, asserting he was diagnosed with bilateral tinnitus.  
However, the pertinent rating criteria allow a maximum 10 
percent rating for tinnitus.  The Board observes that the 
summary information accompanying the regulatory changes to 
the rating criteria for evaluating tinnitus indicates that 
the addition of the Notes was intended to codify current 
standard VA practice of awarding a 10 percent rating for 
tinnitus, whether it was unilateral or bilateral, not to 
change the way tinnitus was evaluated.  See 68 Fed. Reg. 
25822-25823 (May 14, 2003).  Furthermore, VA's General 
Counsel has held that Diagnostic Code 6260 authorized a 
single 10 percent disability rating for tinnitus regardless 
of whether it was perceived as unilateral, bilateral, or in 
the head.  Therefore, separate ratings for tinnitus in each 
ear may not be assigned under Diagnostic Code 6260.  See 
VAOPGCPREC 2-2003.

Additionally, there is no applicable alternative diagnostic 
code under which the evaluation of the veteran's tinnitus 
might be increased.  As noted, Diagnostic Code 6260 refers to 
the possibility that an evaluation for tinnitus might be 
combined with separate evaluations not only for impaired 
hearing (under Diagnostic Code 6100), but also for chronic 
suppurative otitis media, mastoiditis, and/or cholesteatoma 
(under Diagnostic Code 6200) or peripheral vestibular 
disorders (under Diagnostic Code 6204).  Here the veteran has 
a noncompensable percent rating for hearing loss.  As 
previously discussed, there is no basis for an increase in 
that evaluation; thus, there is no means by which the 
veteran's combined rating may be raised.  

In his Brief in support of the claim, the veteran's 
representative has contended that current case law mandates 
that each service-connected disability should be rated 
separately and the ratings combined.  See 38 C.F.R. 
§ 4.25(b).  Hence, it is argued, the veteran is entitled to 
separate ratings for his left and right ear tinnitus.  
However, as discussed in the General Counsel opinion, 
subjective tinnitus, which is what the veteran has been 
diagnosed with, is defined as the perception of sound in the 
absence of an external stimulus which arises from the brain, 
not the ears.  Therefore, the undifferentiated nature of the 
source of the noise, i.e., the brain, is the primary basis 
for VA's practice of rating tinnitus as a single disease 
entity.  See VAOPGCPREC 2-2003.  Therefore, for the purpose 
of rating tinnitus, the perception of sound in one or both 
ears is irrelevant and the assignment of separate ratings 
based on each ear would be inappropriate.  Furthermore, the 
amendment to Diagnostic Code 6260 stating that only a single 
10 percent disability rating is authorized for tinnitus 
merely restated the law as it existed both prior to and after 
the amendment.  Accordingly, the Board finds no basis to find 
the prior version of Diagnostic Code 6260 ambiguous.

In a case such as this, where the law, and not the facts, is 
dispositive, the claim should be denied due to a lack of 
legal entitlement under the law.  Accordingly, the claim for 
an evaluation in excess of 10 percent for service-connected 
tinnitus, to include separate compensable evaluations for 
each ear, is denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.

Entitlement to separate compensable evaluations for tinnitus 
of each ear is denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


